Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Long life fan with bearing arrangement

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 9-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US20180235103).
Claim 1:  Yeh discloses a fan (Fig. 3, F2), the fan comprising a stator assembly, the stator assembly comprising a base (412), a fixing shaft (414), and a stator (411), the fixing shaft positioned at the base (Fig. 3B), the stator positioned outside the fixing shaft (Fig. 3B); a rotating assembly (42), the rotating assembly comprising a rotor (422/421), a bearing (413), and a magnetic member (423), the bearing sleeved on the fixing shaft (Fig. 3B), the magnetic member positioned on an inner wall of the rotor and spaced apart from the stator (Fig. 3B); and wherein the magnetic member generates a magnetic force with the stator to drive the bearing to rotate around the fixing shaft while the bearing is not in any contact with the base and the stator (Fig. 3B).  
Claim 3:  Yeh further discloses that the bearing is one of an oil-containing bearing, a single ball bearing, and a double ball bearing (Fig. 3B).  
Claim 4:  Yeh further discloses that the bearing is a double ball bearing (Fig. 3B), the stator assembly further comprises a spring (note coiled spring at base of fixing shaft 414), one end of the spring is positioned on the base (Fig. 3B), and another end of the spring is connected to the double ball bearing for supporting the rotation of the double ball bearing on the rotor (Fig. 3B). 
Claim 9:  Yeh further discloses a fan (Fig. 3, F2), the fan comprising a stator assembly comprising a base (412), a fixing shaft (414), and a stator (411), the fixing shaft positioned at the base (Fig. 3B), the stator positioned outside the fixing shaft (Fig. 3B); a rotating assembly (42) comprising a rotor (422/421), a bearing (413), and a magnetic member (423), the bearing positioned sleeved on the fixing shaft (Fig. 3B), the magnetic member positioned on an inner wall of the rotor and spaced apart from the stator (Fig. 3B); at least one fan blade (as can be seen in Fig. 3A), the at least one fan blade fixed on the rotating assembly (see Figs 3A/3B); and wherein the magnetic member generates a magnetic force with the stator to drive the bearing to rotate around the fixing shaft (Fig. 3B), the at least one fan blade rotates along with the stator (see Figs. 3A/3B), while the bearing is not in any contact with the base and the stator (Fig. 3B).
Claim 10:  Yeh further discloses that the at least one fan is one of centrifugal fan blades, flat fan blades (Fig. 3A), and axial fan blades.  
Claim 12:  Yeh further discloses that the bearing is one of an oil-containing bearing, a single ball bearing, and a double ball bearing (Fig. 3B).
Claim 13:  Yeh further discloses that the bearing is a double ball bearing (Fig. 3B), the stator assembly further comprises a spring (note coiled spring at base of fixing shaft 414), one end of the spring is positioned on the base (Fig. 3B), and another end of the spring is connected to the double ball bearing for supporting the rotation of the double ball bearing on the rotor (Fig. 3B). 
Claim 14:  The fan of claim 9, wherein the stator comprises a magnetically conductive sheet, the magnetically conductive sheet corresponds to the magnetic .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US20180235103) in view of Ishii (US20180328376).
Claims 2 and 11:  Yeh discloses the previous limitations but does not disclose that the magnetic member is a gel magnet.  However, Ishii teaches a fan arrangement in which its magnetic member is a gel magnet, understood to contain rubber material (see paragraph 56).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate a magnet member as taught by Ishii into the apparatus of Yeh as it can resist cracking and corrosion during its operational lifetime.
Claims 5-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US20180235103) in view of Liu (US20080181772).
Claims 5-6 and 15:  Yeh discloses the previous limitations but is not specific about the stator comprising a magnetically conductive sheet like silicon steel, the magnetically conductive sheet corresponds to the magnetic member, the magnetically conductive sheet is magnetic, the magnetically conductive sheet and the magnetic member cooperatively generates the magnetic force.  However, Liu teaches a fan stator arrangement (Figs. 1-5), the stator comprising a magnetically conductive sheet like silicon steel (172, paragraph 17), which magnetically conductive sheet would correspond to the magnetic member of Yeh, the magnetically conductive sheet is magnetic (as it is made from silicon steel), and Liu’s magnetically conductive sheet and the magnetic member of Yeh would cooperatively generates the magnetic force.  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate a magnetically conductive sheet like Liu into the apparatus of Yeh as this material increases the electrical resistivity of iron and thereby helps resists eddy current losses, making the fan operate more efficiently.
Claims 7 and 16:  Yeh discloses the previous limitations but is not specific about a circuit board or the stator further comprising a coil and an insulation frame, the circuit board positioned below the stator and the coil positioned to surround the insulation frame, with the circuit board electrically connected to the coil for driving the rotating assembly to rotate.  However, Liu teaches a fan arrangement (Fig. 3) which utilizes a circuit board (18) and its stator further comprising a coil (173) and an insulation frame (171), the circuit board positioned below the stator (Fig. 3) and the coil is positioned to surround the insulation frame (Fig. 3), with the circuit board electrically connected to the coil for driving the rotating assembly to rotate (Fig. 3).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate a circuit board arrangement like Liu into the apparatus of Yeh as this will allow the possibility of programing functions to be implemented by an end user.
Claims 8 and 17:  Yeh and Liu teach the previous limitations.  Yeh, as modified by Liu, further teaches that the coil is energized under a control of the circuit board (Fig. 3, as discussed in paragraph 22 in Liu), a current passes through the coil, electromagnetic induction occurs, and a magnetic field is induced, the induced magnetic field drives the rotating assembly to rotate (as will be expected in Yeh during operation), under a control of the magnetic force, the magnetic member and the magnetically conductive sheet control the bearing to be suspended above the base without contacting the base (Examiner notes that Yeh’s bearing will continue to be suspended above the base without contact during normal operation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746